Exhibit 10.1

 

EXECUTION VERSION

 

TWELFTH AMENDMENT TO CREDIT AGREEMENT

 

THIS TWELFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
October 25, 2010, is entered into by and between NATIONAL SEMICONDUCTOR
CORPORATION, a Delaware corporation (the “Company”), and BANK OF AMERICA, N.A.
(the “Bank”).

 

RECITALS

 

A.            The Company and the Bank are parties to a Credit Agreement
(Multicurrency), dated as of October 30, 2000, as amended by that certain First
Amendment to Credit Agreement dated as of October 29, 2001, that certain Second
Amendment to Credit Agreement dated as of October 28, 2002, that certain Third
Amendment to Credit Agreement dated as of October 14, 2003, that certain Fourth
Amendment to Credit Agreement dated as of March 19, 2004, that certain Fifth
Amendment to Credit Agreement dated as of October 20, 2004, that certain Sixth
Amendment to Credit Agreement dated as of October 24, 2005, that certain Seventh
Amendment to Credit Agreement dated as of October 24, 2006, that certain Eighth
Amendment to Credit Agreement dated as of June 26, 2007, that certain Ninth
Amendment to Credit Agreement dated as of October 10, 2007, that certain Tenth
Amendment to Credit Agreement dated as of October 2, 2008 and that certain
Eleventh Amendment to Credit Agreement dated as of October 26, 2009 (as so
amended, the “Credit Agreement”), pursuant to which the Bank has extended
certain credit facilities to the Company and the Guaranteed Subsidiaries.

 

B.            The Company has requested that the Bank agree to certain
amendments of the Credit Agreement and the Guaranty.

 

C.            The Bank is willing to amend the Credit Agreement and Guaranty,
subject to the terms and conditions of this Amendment.

 

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

1.             Defined Terms.  Unless otherwise defined herein, capitalized
terms used herein shall have the meanings, if any, assigned to them in the
Credit Agreement.

 

2.             Amendments to Credit Agreement.

 

(a)           Section 1.01 of the Credit Agreement shall be amended at the
following definitions by amending and restating each such definition to read in
its entirety as follows:

 

“Applicable Margin” means (i) with respect to Base Rate Loans, 1.25% per annum,
and (ii) with respect to Offshore Rate Loans, 2.25% per annum.

 

“Commitment” means Ten Million Dollars ($10,000,000), or the Equivalent Amount
thereof, as such amount may be reduced from time to time pursuant to
Section 2.08.

 

1

--------------------------------------------------------------------------------


 

“Revolving Termination Date” means October 26, 2011, or if such date is not a
Business Day, the last Business Day prior to such date.

 

(b)           Section 1.01 of the Credit Agreement shall be further amended by
adding the definitions below in appropriate alphabetical order:

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Capital Lease”  means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person

 

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income, without duplication: (i) consolidated interest
charges for such period, (ii) the provision for federal, state, local and
foreign income taxes payable by the Company and its Subsidiaries for such
period, (iii) the amount of depreciation and amortization expense for such
period, (iv) charges incurred during such period under Financial Accounting
Standard 123R which do not represent a cash item in such period or any future
period, and (v) other non-recurring expenses of the Company and its Subsidiaries
reducing such Consolidated Net Income which do not represent a cash item in such
period or any future period, and minus (b) the following to the extent included
in calculating such Consolidated Net Income: (i) federal, state, local and
foreign income tax credits of the Company and its Subsidiaries for such period
and (ii) all non-cash items increasing Consolidated Net Income for such period;
provided, however, that if there has occurred an acquisition during the relevant
period, Consolidated EBITDA shall be calculated on a pro forma basis as if such
acquisition occurred on the first day of the applicable period.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, without duplication,
the sum of (a) the outstanding principal amount of all obligations for borrowed
money, whether current or long-term (including Obligations to the extent
constituting such obligations) and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (b) all
purchase money Indebtedness; (c) all direct obligations arising under letters of
credit, whether drawn or undrawn (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments; (d) all
obligations in respect of the deferred purchase price of

 

2

--------------------------------------------------------------------------------


 

property or services (other than trade accounts payable in the ordinary course
of business); (e) Attributable Indebtedness; (f) without duplication, all
Guaranty Obligations with respect to outstanding Indebtedness of the types
specified in clauses (a) through (e) above of Persons other than the Company or
any Subsidiary; and (g) all Indebtedness of the types referred to in clauses
(a) through (f) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which the
Company or a Subsidiary is a general partner or joint venturer, unless such
Indebtedness is expressly made non-recourse to the Company or such Subsidiary.

 

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to
(b) Consolidated EBITDA for the period of the four fiscal quarters most recently
ended.

 

“Synthetic Lease Obligation” means any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease and does not otherwise appear
on a balance sheet under GAAP.

 

“Twelfth Amendment Date” means October 25, 2010.

 

(c)           Section 5.01(g) of the Credit Agreement shall be amended by
deleting the phrase “May 31, 2009” and inserting in its place “May 31, 2010”.

 

(d)           Section 5.01(n) of the Credit Agreement shall be amended (i) by
deleting the phrase “May 31, 2009” each time it appears and inserting in its
place “May 31, 2010” and (ii) by deleting the phrase “August 30, 2009” and
inserting in its place “August 30, 2010”.

 

(e)           Section 5.01(o) of the Credit Agreement shall be amended (i) by
deleting the phrase “August 30, 2009” and inserting in its place “August 30,
2010”.

 

(f)            Section 6.02(a) of the Credit Agreement shall be amended and
restated as follows:

 

(a)           Consolidated Total Leverage Ratio.  The Company shall maintain as
of the end of each fiscal quarter from and after the Twelfth Amendment Date on a
consolidated basis a Consolidated Total Leverage Ratio not exceeding 3.00 to
1:00.

 

(g)           The Credit Agreement shall be further amended by deleting
Exhibit B thereof and replacing it with the Exhibit B attached hereto as Annex
I.

 

3.             Representations and Warranties.  The Company hereby represents
and warrants to the Bank as follows:

 

3

--------------------------------------------------------------------------------


 

(a)           No Default or Event of Default has occurred and is continuing.

 

(b)           The execution, delivery and performance by the Company of this
Amendment have been duly authorized by all necessary corporate and other action
and do not and will not require any registration with, consent or approval of,
notice to or action by, any Person (including any Governmental Authority) in
order to be effective and enforceable.  The Credit Agreement as amended by this
Amendment constitutes the legal, valid and binding obligations of the Company,
enforceable against it in accordance with its respective terms, without defense,
counterclaim or offset.

 

(c)           All representations and warranties of the Company contained in the
Credit Agreement are true and correct.

 

(d)           The Company is entering into this Amendment on the basis of its
own investigation and for its own reasons, without reliance upon the Bank or any
other Person.

 

4.             Effective Date.  This Amendment will become effective on and as
of the date (the “Effective Date”) that each of the following conditions
precedent is satisfied:

 

(a)           The Bank has received from the Company a duly executed original
(or, if elected by the Bank, an executed facsimile copy) of this Amendment.

 

(b)           The Bank has received from the Company a certificate of the
Secretary or Assistant Secretary of the Company certifying the names and true
signatures of the officers of the Company authorized to execute and deliver this
Amendment and attaching:

 

(i)            (A) the articles or certificate of incorporation of the Company
as in effect on the date hereof, certified by the Secretary or Assistant
Secretary of the Company as being in full force and effect on the date hereof
and (B) the bylaws of the Company as in effect on the date hereof, certified by
the Secretary or Assistant Secretary of the Company as being in full force and
effect on the date hereof; provided, however, that in lieu of attaching such
certified articles or certificate of incorporation and bylaws, the Secretary or
Assistant Secretary may instead certify that there has been no change in such
organizational documents since October 26, 2009; and

 

(ii)           a copy of resolutions passed by the board of directors of the
Company, certified by the Secretary or Assistant Secretary of the Company as
being in full force and effect on the date hereof, authorizing the execution,
delivery and performance of this Amendment;

 

(c)           The Bank has received from the Company a good standing certificate
for the Company from the Secretary of State of its state of incorporation as of
a recent date

 

(d)           The Company shall have delivered to the Bank a certificate signed
by an appropriate officer of the Company in form and substance satisfactory to
the Bank to the effect that: (i) all representations and warranties contained
herein are true and correct as of the Effective Date and (ii) as of the
Effective Date, no Default or Event of Default has occurred and is existing.

 

4

--------------------------------------------------------------------------------


 

(e)           The Bank has received from the Company such other approvals,
opinions or documents as the Bank may reasonably request.

 

5.             Designation of Additional Guaranteed Subsidiaries; Amendment of
Guaranty.

 

(a)           The Company hereby designates National Semiconductor Germany AG, a
German corporation (the “New Borrower”), as a “Guaranteed Subsidiary” for all
purposes of the Credit Agreement and the Guaranty.  The Bank hereby consents to
such designation.  The Company, without limiting the terms of the Guaranty,
hereby agrees and confirms that all obligations and liabilities of the New
Borrower (or any other Borrower) in respect of any Letter of Credit shall
constitute “Guaranteed Obligations” for all purposes of the Guaranty.

 

(b)           The Bank and the Company hereby agree that the Guaranty shall be
amended by deleting Exhibit A thereof and replacing it with the Exhibit A
attached hereto as Annex II.

 

6.             Reservation of Rights.  The Company acknowledges and agrees that
the execution and delivery by the Bank of this Amendment shall not be deemed to
create a course of dealing or otherwise obligate the Bank to execute similar
amendments under the same or similar circumstances in the future.

 

7.             Miscellaneous.

 

(a)           Except as herein expressly amended, all terms, covenants and
provisions of the Credit Agreement are and shall remain in full force and effect
and all references therein to such Credit Agreement shall henceforth refer to
the Credit Agreement as amended by this Amendment.  This Amendment shall be
deemed incorporated into, and a part of, the Credit Agreement.

 

(b)           This Amendment shall be binding upon and inure to the benefit of
the parties hereto and thereto and their respective successors and assigns. No
third party beneficiaries are intended in connection with this Amendment.

 

(c)           This Amendment shall be governed by and construed in accordance
with the law of the State of California.

 

(d)           This Amendment may be executed in any number of counterparts, each
of which shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.  Each of the parties hereto
understands and agrees that this document (and any other document required
herein) may be delivered by any party thereto either in the form of an executed
original or an executed original sent by facsimile transmission to be followed
promptly by mailing of a hard copy original, and that receipt by the Bank of a
facsimile transmitted document purportedly bearing the signature of the Company
shall bind the Company with the same force and effect as the delivery of a hard
copy original.  Any failure by the Bank to receive the hard copy executed
original of such document shall not diminish the binding effect of receipt of
the facsimile transmitted executed original of such document of the party whose
hard copy page was not received by the Bank, and the Bank is hereby authorized
to make sufficient photocopies thereof to assemble complete counterparty
documents.

 

5

--------------------------------------------------------------------------------


 

(e)           This Amendment, together with the Credit Agreement, contains the
entire and exclusive agreement of the parties hereto with reference to the
matters discussed herein and therein.  This Amendment supersedes all prior
drafts and communications with respect thereto. This Amendment may not be
amended except in accordance with the provisions of Section 8.03 of the Credit
Agreement.

 

(f)            If any term or provision of this Amendment shall be deemed
prohibited by or invalid under any applicable law, such provision shall be
invalidated without affecting the remaining provisions of this Amendment or the
Credit Agreement, respectively.

 

(g)           The Company covenants to pay to or reimburse the Bank, upon
demand, for all costs and expenses (including allocated costs of in-house
counsel) incurred in connection with the development, preparation, negotiation,
execution and delivery of this Amendment, including without limitation
appraisal, audit, search and filing fees incurred in connection therewith.

 

[Remainder of this page is intentionally left blank.  Signature page to follow.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written.

 

 

 

NATIONAL SEMICONDUCTOR CORPORATION

 

 

 

 

 

By:

/s/ Robert E. Debarr

 

 

Name:

Robert E. Debarr

 

 

Title:

Treasurer

 

 

 

 

 

By:

/s/ Lewis Chew

 

 

Name:

Lewis Chew

 

 

Title:

CFO

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Christina Felsing

 

 

Name:

Christina Felsing

 

 

Title:

Vice President

 

SIGNATURE PAGE TO

TWELFTH AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

ANNEX I

 

EXHIBIT B

to the Credit Agreement

 

FORM OF COMPLIANCE CERTIFICATE

 

Bank of America, N.A.

600 Montgomery Street

San Francisco, CA 94111

Attn:       Christina Felsing

Vice President

 

Re:          National Semiconductor Corporation

 

Ladies and Gentlemen:

 

This Compliance Certificate is made and delivered pursuant to the Credit
Agreement (Multicurrency) dated as of October 30, 2000 (as amended, modified,
renewed or extended from time to time, the “Credit Agreement”) between National
Semiconductor Corporation (the “Company”) and Bank of America, N.A. (the
“Bank”), and reference is made thereto for full particulars of the matters
described therein.  All capitalized terms used in this Compliance Certificate
and not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.  This Compliance Certificate relates to the accounting period
ending                 ,             .

 

I hereby certify as of the date hereof that I am the [treasurer] of the Company,
and that, as such, I am authorized to execute and deliver this Certificate to
the Bank on the behalf of the Company and its consolidated Subsidiaries, and
that:

 

[Use the following paragraph if this Certificate is delivered in connection with
the quarterly financial statements required by Section 6.01(a)(i) of the Credit
Agreement.]

 

1.             Attached hereto are true and correct copies of the consolidated
balance sheet of the Company and its Subsidiaries as of the end of the fiscal
quarter ended                      and the related consolidated statements of
income, shareholders’ equity and cash flows of the Company and its Subsidiaries
for such quarter and the portion of the fiscal year through the end of such
quarter, which are complete and accurate in all material respects and fairly
present the financial condition of the Company and the Subsidiaries as at such
date and the results of operations of the Company and its Subsidiaries for the
period ended on such date and have been prepared in accordance with GAAP
consistently applied, subject to changes resulting from normal year-end audit
adjustments and except for the absence of notes.

 

or

 

[Use the following paragraph if this Certificate is delivered in connection with
the annual financial statements required by Section 6.01(a)(ii) of the Credit
Agreement.]

 

B-1

--------------------------------------------------------------------------------


 

1.             Attached hereto are true and correct copies of the consolidated
balance sheet of the Company and its Subsidiaries as of the end of the fiscal
year ended                        and the related consolidated statements of
income, shareholders’ equity and cash flows of the Company and its Subsidiaries
for such fiscal year, prepared in accordance with GAAP consistently applied, all
in reasonable detail and setting forth in comparative form the figures for the
previous fiscal year, accompanied by the report of                     , which
report is not qualified.

 

2.             I have reviewed the terms of the Credit Agreement and I have
made, or caused to be made under my supervision, a detailed review of the
transactions and conditions of the Company and its Subsidiaries during the
accounting period covered by the attached financial statements.

 

3.             The information set forth on Schedule 1 hereto (and any
additional schedules hereto setting forth further supporting detail) is true,
accurate and complete as of the end of such accounting period.

 

4.             The Company and its Subsidiaries, during such period, have
observed, performed or satisfied all of the covenants and other agreements, and
satisfied every condition in the Credit Agreement to be observed, performed or
satisfied by the Company and its Subsidiaries.

 

5.             The representations and warranties of the Company contained in
Article V of the Credit Agreement are true and correct as though made on and as
of the date hereof (except to the extent such representations and warranties
relate to an earlier date, in which case they shall be true and correct as of
such date).

 

I hereby further certify that (i) as of the date hereof no Default or Event of
Default has occurred and is continuing, and (ii) on and as of the date hereof,
there has occurred no Material Adverse Effect since May 31, 2010, except as may
be set forth in a separate attachment hereto describing in detail the nature of
each condition or event constituting an exception to the foregoing statements,
the period during which it has existed and the action which the Company is
taking or proposes to take with respect to each such condition or event.

 

IN WITNESS WHEREOF, the undersigned officer has signed this Compliance
Certificate this              day of        ,         .

 

 

 

 

[Treasurer]

 

B-2

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

TO COMPLIANCE CERTIFICATE

 

Dated                       ,        

 

For the Fiscal Quarter ended                         ,         

 

 

 

 

Actual

 

Required

 

 

 

 

 

 

1.

Section 6.02(b) Minimum Quick Ratio.

 

 

 

 

 

 

 

 

 

 

 

A.

Consolidated Quick Assets

 

$

 

 

 

 

 

 

 

 

 

 

 

B.

Consolidated Current Liabilities

 

$

 

 

 

 

 

 

 

 

 

 

Quick Ratio (ratio of 1.A to 1.B)

 

      to 1.0

 

For fiscal quarters ending prior to November 27, 2005, not less than 1.00 to
1.00

 

 

 

 

 

 

 

 

 

 

 

For fiscal quarters ending on or after the November 27, 2005, not less than 1.25
to 1.00

 

 

 

 

 

 

2.

Section 6.02(a) Consolidated Total Leverage Ratio.

 

 

 

 

 

 

 

 

 

 

 

A.

Consolidated Funded Indebtedness at statement date

 

$

 

 

 

 

 

 

 

 

 

 

 

B.

Consolidated EBITDA for four consecutive fiscal quarters ending on above date
(“Subject Period”)

 

 

 

 

 

 

 

 

 

 

 

Consolidated Net Income for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

 

Plus consolidated interest charges for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

 

Plus provision for income taxes for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

 

Plus depreciation expenses for Subject Period:

 

$

 

 

 

 

S-1

--------------------------------------------------------------------------------


 

 

Plus amortization expenses for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

 

Plus Financial Accounting Standard 123R charges incurred for Subject Period not
representing cash items in Subject Period or future period:

 

$

 

 

 

 

 

 

 

 

 

 

Plus non-cash reductions of Consolidated Net Income for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

 

Plus income tax credits for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

 

Plus non-cash additions to Consolidated Net Income for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

 

Total Consolidated EBITDA

 

$

 

 

 

 

 

 

 

 

 

 

Consolidated Total Leverage Ratio (ratio of 2.A to 2.B)

 

      to 1.0

 

Not exceeding 3.0 to 1.0

 

S-2

--------------------------------------------------------------------------------


 

ANNEX II

 

EXHIBIT A

 

BORROWER LISTING

 

Name

 

State or Other
Jurisdiction of Incorporation

Algorex Inc.

 

California

DigitalQuake, Inc.

 

California

innoCOMM Wireless

 

California

Mediamatics, Inc.

 

California

National Semiconductor International, Inc.

 

Delaware

National Semiconductor Netsales, Inc.

 

Delaware

National Semiconductor (Maine), Inc.

 

Delaware

National Semiconductor Malaysia LLC

 

Delaware

ASIC II Limited

 

Hawaii

National Semiconductor B.V. Corporation

 

Delaware

National Semiconductor Estonia Ou

 

Estonia

National Semiconductor Finland Oy

 

Finland

National Semiconductor France S.A.R.L.

 

France

National Semiconductor GmbH

 

Germany

National Semiconductor Germany AG

 

Germany

National Semiconductor (I.C.) Ltd.

 

Israel

National Semiconductor S.r.l.

 

Italy

National Semiconductor Aktiebolog

 

Sweden

National Semiconductor Sweden Aktiebolog

 

Sweden

National Semiconductor (U.K.) Ltd.

 

Great Britain

National Semiconductor (U.K.) Holdings Ltd.

 

Great Britain

National Semiconductor(U.K.) Pension Trust Company Ltd.

 

Great Britain

National Semiconductor Benelux B.V.

 

Netherlands

National Semiconductor B.V.

 

Netherlands

National Semiconductor International B.V.

 

Netherlands

Natsem India Designs Pvt. Ltd.

 

India

National Semiconductor Australia Pty. Ltd.

 

Australia

National Semiconductor Hong Kong Limited

 

Hong Kong

National Semiconductor (Far East) Limited

 

Hong Kong

National Semiconductor Hong Kong Sales Limited

 

Hong Kong

National Semiconductor Services Limited

 

Hong Kong

National Semiconductor Manufacturing Hong Kong Limited

 

Hong Kong

National Semiconductor International Hong Kong Limited

 

Hong Kong

National Semiconductor Manufacturing China Trust

 

Hong Kong

National Semiconductor Japan Ltd.

 

Japan

National Semiconductor Korea Limited

 

Korea

 

 

 

 

 

 

 

 

 

 

[Initials]

 

A-1

--------------------------------------------------------------------------------


 

Name

 

State or Other
Jurisdiction of Incorporation

National Semiconductor Labuan Ltd.

 

Malaysia

National Semiconductor SDN. BHD.

 

Malaysia

National Semiconductor Technology SDN. BHD.

 

Malaysia

National Semiconductor Services Malaysia SDN BHD

 

Malaysia

Thrift Gate Marketing SDN BHD

 

Malaysia

National Semiconductor Pte. Ltd.

 

Singapore

National Semiconductor Asia Pacific Pte. Ltd.

 

Singapore

National Semiconductor Manufacturer Singapore Pte. Ltd.

 

Singapore

National Semiconductor Shanghai Limited

 

Peoples’ Republic of China

National Semiconductor Management Shanghai Ltd.

 

Peoples’ Republic of China

National Semiconductor (Suzhou) Ltd.

 

Peoples’ Republic of China

National Semiconductor Canada, Inc.

 

Canada

National Semiconductores do Brasil Ltda.

 

Brazil

National Semiconductores da America do Sul Ltd.

 

Brazil

Electronica NSC de Mexico, S.A. de C.V.

 

Mexico

National Semiconductor Investments, Ltd.

 

British Virgin Islands

National Semiconductor Investments II, Ltd.

 

British Virgin Islands

 

 

 

 

 

 

 

 

 

 

[Initials]

 

A-2

--------------------------------------------------------------------------------